10/11/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 22-0294


                                      DA 22-0294
                                   _________________

 CARL DOWLER, as personal representative
 of the Estate of MELISSA DOWLER,
 and ASHLEY DOWLER,

             Plaintiffs and Appellants,
 v.                                                               ORDER

 NATIONWIDE MUTUAL INSURANCE
 COMPANY and DARLENE LESAGE,

             Defendants and Appellees.
                               _________________

       On September 7, 2022, the mediator for this appeal filed a report stating that the
case has settled. Nothing further has been filed.
       Therefore, and pursuant to M. R. App. P. 7(7)(b),
       IT IS ORDERED that this appeal is DISMISSED.




                                                                           Electronically signed by:
                                                                                 Mike McGrath
                                                                    Chief Justice, Montana Supreme Court
                                                                               October 11 2022